UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6894



STEVEN M. JOHNSON,

                                             Plaintiff - Appellant,

          versus

RICHARD A. LANHAM, SR., Acting Commissioner;
WARDEN TAYLOR, Maryland House of Corrections;
WARDEN SMITH, Acting Warden; LIEUTENANT
RATCLIFF; A.G. JOHNSON, Lieutenant; MAJOR RAY;
MAJOR MURPHY; COMMISSIONER OF CORRECTION;
BISHOP L. ROBINSON, Commissioner; ASSISTANT
WARDEN HUTCHINSON; MAJOR MITCHEL; MAJOR
WILLIAMS; CAPTAIN ROLLINS; LIEUTENANT KOPPEL;
MAJOR SINGLETARY,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-91-731-JFM, CA-91-2250-JFM)

Submitted:   December 14, 1995            Decided:   January 4, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Johnson, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Johnson v. Lanham, Nos. CA-91-731-JFM; CA-91-2250-JFM (D.
Md. May 16, 1995). We deny Appellant's motion for appointment of

counsel. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the
court and argument would not aid the decisional process.




                                                           AFFIRMED




                                3